865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EXQUISITE STAR TOURS EQUITY, INC., by Dennis MAXBERRY,Plaintiff-Appellant,v.DEPARTMENT of the TREASURY, INTERNAL REVENUE SERVICE,Defendant-Appellee.
No. 88-4001.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1988.

1
Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
On August 18, 1988, a complaint was filed alleging that the plaintiff did not owe the Internal Revenue Service $11,935.88 in taxes assessed against the corporation.  The district court dismissed the case on August 18, 1988, on the basis that 26 U.S.C. Sec. 7421 precludes a taxpayer from restraining the collection of taxes.


4
It is ORDERED that the judgment of the district court is affirmed for the reasons stated in the August 18, 1988, district court decision.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation